CYTOKINETICS, INCORPORATED

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
made and entered into by and between Robert Blum (the “Executive”) and
Cytokinetics, Incorporated, a Delaware Corporation (the “Company”), effective as
of May 21, 2007 (the “Effective Date”).

RECITALS

WHEREAS: It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company.

WHEREAS: The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

WHEREAS: The Board believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment following
a Change of Control. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

WHEREAS: Certain capitalized terms used in the Agreement are defined in
Section 11 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or by law.

3. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as
President and Chief Executive Officer of the Company. Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as will reasonably be assigned to
him by the Company’s Board of Directors.

(b) Obligations. During such time as the Executive is employed by the Company,
Executive will perform his duties faithfully and to the best of his ability and
will devote his full business efforts and time to the Company. During such time
as the Executive is employed by the Company, Executive agrees not to actively
engage in any other employment, occupation or consulting activity for any
material direct or indirect remuneration without the prior approval of the
Board.

4. Compensation.

(a) Base Salary. During such time as the Executive is employed by the Company,
the Company will pay Executive an annual salary as determined in the discretion
of the Board of Directors or any committee thereof. The base salary will be paid
periodically in accordance with the Company’s normal payroll practices and will
be subject to the usual, required withholding. Executive’s salary will be
subject to review and adjustments will be made based upon the Company’s normal
performance review practices.

(b) Performance Bonus. Executive will be eligible to receive an annual bonus and
other bonuses, less applicable withholding taxes, as determined by the Board of
Directors or any committee thereof in the Board’s or such committee’s sole
discretion.

(c) Equity Compensation. Executive will be eligible to receive stock and option
grants, and other equity compensation awards, as determined by the Board of
Directors or any committee thereof in the Board’s or such committee’s sole
discretion.

5. Employee Benefits. During the time that Executive is an employee of the
Company, Executive will be entitled to participate in the Benefit Plans
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company. The Company reserves the right to cancel
or change the Benefit Plans it offers to its employees at any time.

6. Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the parties hereto.

7. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties as an employee of the
Company, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

8. Severance Benefits.

(a) Involuntary Termination Following a Change of Control. If within eighteen
(18) months following a Change of Control (X)(i) Executive terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
Good Reason or (ii) the Company (or any parent or subsidiary of the Company)
terminates Executive’s employment for other than Cause, and (Y) Executive signs
and does not revoke a standard release of claims with the Company in a form
reasonably acceptable to the Company, then Executive shall receive the following
severance from the Company:

(i) Severance Payment. Executive will be entitled to (i) receive continuing
payments of severance pay (less applicable withholding taxes) at a rate equal to
his base salary rate, as then in effect, for a period of twenty-four (24) months
from the date of such termination, to be paid periodically in accordance with
the Company’s normal payroll policies; and (B) a lump-sum payment equal to 100%
of Executive’s target annual bonus as of the date of such termination.

(ii) Options; Restricted Stock. All of Executive’s then outstanding options to
purchase shares of the Company’s Common Stock (the “Options”) shall immediately
vest and become exercisable (that is, in addition to the shares subject to the
Options which have vested and become exercisable as of the date of such
termination), but in no event shall the number of shares subject to such Options
which so vest exceed the total number of shares subject to such Options.
Additionally, all of the shares of the Company’s Common Stock then held by
Executive subject to a Company right of repurchase (the “Restricted Stock”)
shall immediately vest and have such Company right of repurchase with respect to
such shares of Restricted Stock lapse (that is, in addition to the shares of
Restricted Stock which have vested as of the date of such termination), but in
no event shall the number of shares which so vest exceed the number of shares of
Restricted Stock outstanding immediately prior to such termination.

(iii) Continued Employee Benefits. Executive shall receive Company-paid coverage
for Executive and Executive’s eligible dependents under the Company’s Benefit
Plans for a period equal to the shorter of (i) twenty-four (24) months or
(ii) such time as Executive secures employment with benefits generally similar
to those provided in the Company’s Benefit Plans.

(b) Timing of Severance Payments. Any lump-sum severance payment to which
Executive is entitled shall be paid by the Company to Executive in cash and in
full, not later than ten (10) calendar days after the date of the termination of
Executive’s employment as provided in Section 8(a), and any other severance
payments shall be paid in accordance with normal payroll policies as provided in
Section 8(a). If Executive should die before all amounts have been paid, such
unpaid amounts shall be paid in a lump-sum payment to Executive’s designated
beneficiary, if living, or otherwise to the personal representative of
Executive’s estate.

(c) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive other than for Good Reason
or (ii) for Cause by the Company, then Executive shall not be entitled to
receive severance or other benefits except for those as may then be established
under the Company’s then existing severance and Benefits Plans or pursuant to
other written agreements with the Company.

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive shall not be entitled to receive severance or
other benefits except for those as may then be established under the Company’s
then existing written severance and Benefits Plans or pursuant to other written
agreements with the Company.

(e) Termination Apart from Change of Control. In the event Executive’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the eighteen (18) month period following a Change of
Control, then Executive shall be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance and Benefits Plans, if any, or pursuant to any other written
agreements with the Company.

(f) Exclusive Remedy. In the event of a termination of Executive’s employment
within eighteen (18) months following a Change of Control, the provisions of
this Section 8 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. Executive
shall be entitled to no benefits, compensation or other payments or rights upon
termination of employment following a Change in Control other than those
benefits expressly set forth in this Section 8.

9. Conditional Nature of Severance Payments.

(a) Proprietary Information and Invention Assignment Agreement. If Executive is
in material breach of the terms of the Proprietary Information and Invention
Assignment Agreement, by and between the Company and Executive, dated as of
April 14, 1998 (the “Invention Agreement”), including, without limitation,
Executive’s obligations of confidentiality and of non-solicitation contained in
the Invention Agreement, then upon such breach by Executive: (i) Executive shall
refund to the Company all cash paid to Executive pursuant to Section 8 of this
Agreement; and (ii) all severance benefits pursuant to this Agreement shall
immediately cease.

(b) Non-Competition. Executive acknowledges that the nature of the Company’s
business is such that if Executive were to become employed by, or substantially
involved in, the business of a competitor of the Company during the twenty-four
(24) months following the termination of Executive’s employment with the
Company, it would be very difficult for Executive not to rely on or use the
Company’s trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Company’s trade secrets and confidential
information, Executive agrees and acknowledges that Executive’s right to receive
the severance payments set forth in this Agreement (to the extent Executive is
otherwise entitled to such payments) will be conditioned upon Executive not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), nor having any ownership interest in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that competes with the Company or is a customer of the Company.
Notwithstanding the foregoing, Executive may own, directly or indirectly, up to
1% of the capital stock of a company that competes with the Company, provided
such capital stock is traded on a national securities exchange or through the
automated quotation system of a registered securities association. Upon any
breach of this section, all severance payments pursuant to this Agreement will
immediately cease.

(c) Understanding of Obligations. Executive represents that he is fully aware of
his obligations under the Invention Agreement and hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of any such obligations.

10. Golden Parachute Excise Tax Gross-Up. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to the
Executive constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be subject
to the excise tax imposed by Section 4999 of the Code, then the Executive shall
receive (i) a payment from the Company sufficient to pay such excise tax, and
(ii) an additional payment from the Company sufficient to pay the excise tax and
federal and state income taxes arising from the payments made by the Company to
the Executive pursuant to this sentence. Unless the Company and the Executive
otherwise agree in writing, the determination of the Executive’s excise tax
liability and the amount required to be paid under this Section shall be made in
writing by the Company’s accountants (the “Accountants”). In the event that the
excise tax incurred by the Executive is determined by the Internal Revenue
Service to be greater or lesser than the amount so determined by the
Accountants, the Company and the Executive agree to promptly make such
additional payment, including interest and any tax penalties, to the other party
as the Accountants reasonably determine is appropriate to ensure that the net
economic effect to the Executive under this Section, on an after-tax basis, is
as if the Code Section 4999 excise tax did not apply to the Executive. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on interpretations of the Code for which there is a “substantial
authority” tax reporting position. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section.

11. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Benefit Plans. “Benefit Plans” means plans, policies or arrangements that
the Company sponsors (or participates in) and that immediately prior to
Executive’s termination of employment provide Executive and/or Executive’s
eligible dependents with medical, dental, vision and/or financial counseling
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, disability, life insurance or retirement benefits). A
requirement that the Company provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than that provided to Executive and
Executive’s eligible dependents immediately prior to Executive’s termination of
employment. Notwithstanding any contrary provision of this Section 11, but
subject to the immediately preceding sentence, the Company may, at its option,
satisfy any requirement that the Company provide coverage under any Benefit Plan
by instead providing coverage under a separate plan or plans providing coverage
that is no less favorable or by paying Executive a lump-sum payment sufficient
to provide Executive and Executive’s eligible dependents with equivalent
coverage under a third party plan that is reasonably available to Executive and
Executive’s eligible dependents.

(b) Cause. “Cause” means any of the following: (i) the failure by you to
substantially perform your duties with the Company (other than due to your
incapacity as a result of physical or mental illness for a period not to exceed
90 days); (ii) the engaging by you in conduct which is materially injurious to
the Company, its business or reputation, or which constitutes gross misconduct;
(iii) your material breach of the terms of this Agreement, the Invention
Agreement or any other agreements between you and the Company; (iv) the material
breach or taking of any action in material contravention of the policies of the
Company adopted by the Board of Directors or any committee thereof, including,
without limitation, the Company’s Code of Ethics, Insider Trading Compliance
Program, Disclosure Process and Procedures or Corporate Governance Guidelines;
(v) your conviction for or admission or plea of no contest with respect to a
felony; or (vi) an act of fraud against the Company, the misappropriation of
material property belonging to the Company, or an act of violence against an
officer, director, employee or consultant of the Company; provided, however,
that in the event that any of the foregoing events in (i), (iii) or (iv) is
capable of being cured, the Company shall provide written notice to you
describing the nature of such event, and you shall thereafter have thirty
(30) business days to cure such event.

(c) Change of Control. “Change of Control” means the occurrence of any of the
following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) Any action or event occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(d) Disability. “Disability” shall mean that Executive has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to Executive or
Executive’s legal representative. Termination resulting from Disability may only
be effected after at least thirty (30) days’ written notice by the Company of
its intention to terminate Executive’s employment. In the event that Executive
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.

(e) Good Reason. “Good Reason” means any of the following unless such event is
agreed to, in writing or as set forth below, by you: (i) a material reduction in
your salary or benefits (excluding the substitution of substantially equivalent
compensation and benefits), other than as a result of a reduction in
compensation affecting employees of the Company, or its successor entity,
generally; (ii) a material diminution of your duties or responsibilities
relative to your duties and responsibilities in effect immediately prior to the
Change of Control, provided however, that, in the case of the Company being
acquired and made part of a larger organization, a change in your title or
reporting requirements where your duties, responsibilities and authority after
the Change of Control are functionally similar to your duties, responsibilities
and authority prior to the Change of Control (as, for example, when the
Vice-President, Sales of the Company remains responsible for sales of the
Company’s products following a Change of Control but is not made the Vice
President, Sales of the acquiring corporation) shall not constitute “Good
Reason;” (iii) relocation of your place of employment to a location more than 50
miles from the Company’s office location at the time of the Change of Control;
and (iv) failure of a successor entity in any Change of Control to assume and
perform under this Agreement. If any of the events set forth above shall occur,
you shall give prompt written notice of such event to the Company, or its
successor entity, and if such event is not cured within thirty (30) days from
such notice you may exercise your rights to resign for Good Reason, provided
that if you have not exercised such right within 45 days of the date of such
notice you shall be deemed to have agreed to the occurrence of such event.

12. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Executive agrees that
the arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
agrees that the arbitrator will issue a written decision on the merits.
Executive also agrees that the arbitrator will have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
Executive understands the Company will pay for any administrative or hearing
fees charged by the arbitrator or AAA except that Executive will pay the first
$125.00 of any filing fees associated with any arbitration Executive initiates.
Executive agrees that the arbitrator will administer and conduct any arbitration
in a manner consistent with the Rules and that to the extent that the AAA’s
National Rules for the Resolution of Employment Disputes conflict with the
Rules, the Rules will take precedence.

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party will be entitled to recover reasonable costs and
attorneys fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

13. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 13(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) The Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

14. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Chief Financial Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 14(a) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice).

15. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor, except as otherwise
contemplated in this Agreement, shall any such payment be reduced by any
earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement and the Invention Agreement constitute the
entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof. No future agreements between the Company and Executive
may supersede this Agreement, unless they are in writing and specifically
mentioned this Agreement.

(e) Choice of Law. The laws of the State of California (without reference to its
choice of laws provisions) shall govern the validity, interpretation,
construction and performance of this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

          COMPANY   CYTOKINETICS, INCORPORATED

 
       
 
  By:   /s/ A. Grant Heidrich
 
       
 
  Title:   Chairman, Compensation Committee
 
       
 
       
EXECUTIVE
  By:   /s/ Robert I. Blum
 
       
 
      Robert Blum,



    President and Chief Executive Officer

2